Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 9/26/19.  Claims 1-7, 10-21 are pending and considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-7, and 10-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

(A) The breadth of the claims;
The claims are to a method of exposing tissue to a medium of stem cells that have undergone between 10-40 doublings or factors secreted therefrom prior to transplanting the tissue into a recipient. The term “factors secreted therefrom” are not expressly defined nor are they expressly identified in the Specification.  They are described as “one or more of the secreted molecules” of stem cells or a conditioned culture medium of stem cells [0062].  Therefore the claims read on any one of numerous unidentified molecules secreted by the stem cells or a media conditioned by the stem cells. 
(B) The nature of the invention;
The invention is intended to be an improved method of transplanting tissue by exposing the tissue to stem cells or factors secreted therefrom prior to implantation.  This step is intended to reduce an immune response of the transplant.  
(C) The state of the prior art;
This Application is a CON of US 9861660 and US 10272109.  These applications were previously limited to exposing an organ to stem cells prior to transplantation.  The data presented in Figures 3, 5, 6 and 7 and their respective examples support that exposing the organs to the claimed stem cells does reduce the immune response and therefore would predictably reduce the likelihood of organ rejection.  However no evidence is provided that “factors secreted therefrom” would provide the same results.  The Applicant did not submit any additional art that would convince that even media 
(D) The level of one of ordinary skill; and
(E) The level of predictability in the art;
There are no indications in the art that the results obtained by exposing the organs to stem cells prior to transplantation would be produced by replacing the stem cells with   its conditioned media or secreted molecules. 
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
While the Applicant is clear that the method only requires molecules secreted by the stem cells or media conditioned by the stem cells to increase the success of tissue transplantation, no clear evidence is provided.  The examples in the Specification are only drawn to exposing the tissue/organs to stem cells.  No evidence was submitted nor found in the prior art.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Since the identity of the secreted molecules that achieve the improved transplantation success is not provided and no clear evidence that the stem cell condition media would be effective to improve tissue transplantation, it is unclear if the method could be accomplished using only the secretions of the stem cells.



Request for Interview
The Examiner believes an interview would be useful in progressing this case.  The allowablility of this case really hinges on a single question:  Does the stem cell’s secretions or conditioned media alone achieve the claimed method?  There are various ways to show that the claimed invention works and it could be useful to discuss this with the Examiner.  The Applicant is encourage to contact Thane Underdahl at (303) 297-4299 to discuss the claims/claim amendments to place this case in condition for allowance prior to replying to this Office Action. 

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, and 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,272,109. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to a method of transplanting tissue (i.e. organs) to a .

Claims 1-7, and 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,861,660. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to a method of transplanting tissue (i.e. organs) to a recipient where the tissue has been exposed to stem cells with the same characteristics.

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.